329 S.W.2d 93 (1959)
Ramon Alvarado NUNEZ, Appellant,
v.
STATE of Texas, Appellee.
No. 31054.
Court of Criminal Appeals of Texas.
November 18, 1959.
George T. Thomas, Wayne Basden, Big Spring, for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.
WOODLEY, Judge.
The appeal is from a conviction for carrying a switchblade knife; the punishment, 60 days in jail.
Appellant was observed by an officer in a beer joint owned by appellant's sister. Appellant put his hand in his pants pocket and then into a coat pocket, and the officer *94 observing this saw that he had something in his hand which appeared to be a knife. He could not tell what kind of a knife it was.
Over the proper objection, the officer was permitted to testify that thereupon he took a switchblade knife from appellant's pocket, and the knife was admitted in evidence.
In the absence of evidence showing a lawful arrest or that the search of appellant's person was authorized, the trial court erred in admitting the evidence obtained as a result of such search. Art. 727a, Vernon's Ann.C.C.P.
The judgment is reversed and the cause remanded.